Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 12/29/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-3, 7-13 and 17-20 renumbered 1-14 are allowed.

Reason for Allowance
The present invention is directed to a method for Adaptation Framework for UE Power Saving.

Each independent claim identifies the uniquely distinct features, particularly:
receiving a power profile configuration by a user equipment (UE) served by a base station in a serving cell, wherein the power profile configuration comprises a list of power profiles, wherein each power profile comprises a subset of power-related parameters corresponding to restricted ranges of values;
applying a first power profile associated with a first traffic characteristic;

applying a second power profile associated with a second traffic characteristic, wherein the UE is configured with multiple bandwidth parts (BWPs) under a carrier, wherein at least a single BWP is configured with multiple power profiles within the single BWP, and wherein the single BWP has a default power profile among the multiple power profiles within the single BWP.

The closest prior art:
Kim (US 20190281545 A1) discloses a method for Scheduling Profile for UE Power Savings.
Pelletier (US 20190253976 A1) discloses methods for adaptive uplink power control in a wireless network.
Pelletier (US 20200163023 A1) discloses methods for adaptive uplink BWP power control in a wireless network.
 
All the prior art disclose conventional method for Adaptation Framework for UE Power Saving, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/           Primary Examiner, Art Unit 2473